UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15 (d) Of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): July 12, 2005 PRB Gas Transportation, Inc. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 333-120129 (Commission File Number) 20-0563497 (IRS employer identification no.) 1401 17th Street, Suite 650 Denver, Colorado (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (303) 308-1330 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 - Other Events Item 8.01 Other Events On July 12, 2005, PRB Gas Transportation, Inc. issued a press release announcing the signing of a letter of intent subject to a definitive agreement with Enterra Energy Trust to develop coal bed methane in an area of mutual interest. A copy of this release is attached as Exhibit 99.1 to this Current Report and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (c) Exhibits Exhibit No. Description Press Release dated July 12, 2005 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 12, 2005 PRB Gas Transportation, Inc. (Registrant) /s/ Pauline I. Schneider Pauline I. Schneider Vice President Finance (Principal Financial and Accounting Officer)
